            Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 1 of 55


            tf~
        ff',D •.
                 L:.    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL BROTHERHOOD OF                                        CIVIL ACTION
ELECTRICAL WORKERS LOCAL UNION                                      NO.
NO. 98 HEALTH & WELFARE FUND,
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION
NO. 98 ZONE 2 PENSION PLAN,
                                                                            19           14 l 3
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION
NO. 98 PROFIT SHARING PLAN,
ELECTRICAL WORKERS JOINT
APPRENTICESHIP AND TRAINING TRUST
FUND,and LABOR MANAGEMENT
COOPERATIVE COMMITTEE
1719 Spring Garden Street
Philadelphia, PA 19130,
               and
LOCAL UNION 98 OF THE INTERNATIONAL
BROTHERHOOD OF ELECTRICAL
WORKERS
1701 Spring Garden Street
Philadelphia, PA 19130,
                     Plaintiffs,
               v.

MBR CONSTRUCTION SERVICES, INC.
307 June Avenue
Blandon, PA 19510
               and
BRENDAN FIELD
c/o MBR Construction Services, Inc.
307 June Avenue
Blandon, PA 19510
                    Defendants.


                                         COMPLAINT


JURISDICTION AND VENUE

       1.      The jurisdiction of this Court is invoked pursuant to §502(a)(3)(B), (d)(l) and (f)

of the Employee Retirement Income Security Act (hereinafter "ERISA"), 29 U.S.C. §§1132
            Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 2 of 55




(a)(3)(B), (d)(l) and (f), and §301(a) of the Labor Management Relations Act (hereinafter

"LMRA"), 29 U.S.C. §185(c).

       2.      This Court is one of proper venue under ERlSA §§502(e)(2) and 4301(d), 29

U.S.C. §§l 132(e)(2) and 1451(d), respectively, and the LMRA, 29 U.S.C. §185(a), because all

Plaintiffs have offices in the Eastern District of Pennsylvania and the breach occurred in the

Eastern District of Pennsylvania.



PARTIES

       3.      At all times relevant hereto, Plaintiffs International Brotherhood of Electrical

Workers Local Union No. 98 Health & Welfare Fund (successor to the Local Union 98 Zone 2

Health & Welfare Plan) (hereinafter the "Health Plan"), International Brotherhood of Electrical

Workers Local Union No. 98 Zone 2 Pension Plan (successor to the Local Union 380 Pension

Fund) (hereinafter the "Pension Plan"), International Brotherhood of Electrical Workers Local

Union No. 98 Profit Sharing Plan (successor to the Local Union 98 Annuity Plan) (hereinafter

the "Profit Sharing Plan"), Scholarship Fund of the IBEW Local Union 98 (hereinafter the

"Scholarship Fund") and Electrical Workers Joint Apprenticeship and Training Trust Fund

(hereinafter the "Apprenticeship Fund") (hereinafter collectively the "Funds") are trust funds

established under 29 U.S.C. § 186(c)(5) and "multiemployer plans" and "employee benefit

plans" within the meaning of 29 U.S.C. § 1002(37), (1), (2) and (3).

       4.      At all times relevant hereto, Plaintiff Labor Management Cooperative Committee

(hereinafter "LMCC") is a joint labor-management cooperation committee created pursuant to

Section 6(b) of the Labor Management Cooperation Act of 1978, 29 U.S.C. §175(a), and Section

302(c)(9) of the Labor Management Relations Act, 29 U.S.C. §186(c)(9).



                                                 2
             Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 3 of 55




       5.         At all times relevant hereto, Plaintiff Local Union 98 of the International

Brotherhood of Electrical Workers (hereinafter "Local 98") is an unincorporated association

commonly referred to as a labor union, and is the exclusive representative for the purposes of

collective bargaining of certain employees of Defendant MBR Construction Services, Inc. who

are and/or were employed in an industry affecting interstate commerce within the meaning of 29

U.S.C. §§152(5), (6) and (7), 185(a) and 1002 (4), (11), and (12).

        6.        Local 98 is a successor to the International Brotherhood of Electrical Workers,

Local 380.

        7.        Plaintiffs maintain their principal place of business and are administered from

offices listed in the caption which are located in the Eastern District of Pennsylvania.

        8.        Defendant MBR Construction Services, Inc. (hereinafter the "Employer") is an

employer in an industry affecting commerce within the meaning of29 U.S.C. §§152(2), (6) and

(7), 1002(5), (11) and (12) which maintains the business address listed in the caption.

        9.        Defendant Brendan Field (hereinafter "Field") is an owner and/or officer of the

Employer with control over the assets of the Employer. Field maintains a business address listed

in the caption.

        10.       Defendant Employer has adopted and agreed to be bound by the Inside

Commercial Agreement between the Penn-Del-Jersey Chapter, NECA and Local 98 (hereinafter

the "CBA"). By virtue of the CBA, the Employer agreed:

       (a)     to deduct contractual deductions from the paychecks of employees covered by the
       collective bargaining agreement and to remit those amounts, and to pay contractually
       required contributions, to the Funds, LMCC, and Local 98 (collectively the "Plaintiffs");

       (b)   to file monthly remittance reports with the Plaintiffs listing all employees for
       whom contributions were due under the collective bargaining agreement and the total
       number of hours each such employee worked during that month;



                                                    3
           Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 4 of 55




         (c)     to produce, upon request by the Funds, individually or jointly, all books and
         records deemed necessary to conduct an audit of the Employer's records concerning its
         obligations to the Funds; and

         (d)   to pay liquidated damages and all costs of litigation, including attorneys' fees,
         expended to collect any amounts due as a consequence of the Employer's failure to
         comply with its contractual obligations as described in subparagraphs (a), (b), or (c).


A true and correct copy of the CBA is attached hereto as Exhibit A.

         11.       Pursuant to Article VI, Section 6.06( d), of the CBA, any contribution that is not

received by its due date is charged interest at the Internal Revenue Service rate. Exhibit A, p. 30.

         12.       Pursuant to Article VI, Section 6.06(d) of the CBA, late payments are also

charged liquidated damages equal to ten percent (10%) of the principal delinquency. Exhibit A,

p. 30.

                                             COUNT ONE
                                         Plaintiffs v. Employer

         13.       The above paragraphs are incorporated herein by reference as though duly set

forth at length.

         14.       Defendant Employer failed to pay $29,838.49 in principal contributions for

February 2018, and $52,072.39 in principal contributions for March 2018, for a total delinquent

principal of $81,910.88.

         15.       As of March 15, 2019, that delinquency accrued $3, 105 .24 in interest and was

assessed $8,191.09 in liquidated damages.

         16.       In addition, the delinquent principal contribution has and will accrue interest on a

daily basis until paid after March 15, 2019 in accordance with the CBA, and 29 U.S.C.

§l 132(g)(2)(B).




                                                     4
          Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 5 of 55




       17.     On July 17, 2018, Plaintiffs, through their attorney, sent a letter to the Employer

demanding payment of the delinquency. A true and correct copy of the July 17, 2018 letter is

attached hereto as Exhibit B.

       18.     Despite that notice and demands for payment, the Employer has failed and

refused to respond or otherwise pay the above amounts.

       19.     In addition to the principal, interest, and liquidated damages set forth above,

Defendant Employer owes to Plaintiffs attorneys' fees and costs of litigation, pursuant to Article

Ill, Section 6.06(b) of the CBA (Exhibit A, p. 29), and 29 U.S.C. §1132(g)(2)(D).

       WHEREFORE, Plaintiffs ask that the Court:

               ( 1) Enter judgment in favor of the Plaintiffs and against Defendant Employer for
                    $81,910.88 in unpaid principal contributions, pursuant to the CBA and 29
                    U.S.C. §1132(g)(2)(A);

               (2) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
                   for $3,105.24 for interest as of March 15, 2019, pursuant to the CBA and 29
                   U.S.C. §1132(g)(2)(B);

               (3) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
                   for such additional interest that accrues on the amounts set forth in (1) after
                   March 15, 2019, calculated at the l.R.S. rate, pursuant to the CBA and 29
                   U.S.C. §1132(g)(2)(B);

               (4) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
                   for $8,191.09 in liquidated damages, pursuant to the CBA and 29 U.S.C.
                   § 1132(g)(2)(C);

               (5) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
                   for attorneys' fees and costs, pursuant to the CBA and 29 U.S.C.
                   § 1132(g)(2)(D); and

               (6) Grant any other further relief the court finds just and proper.




                                                 5
           Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 6 of 55




                                             COUNT TWO
                                             Funds v. Field

        20.        The above paragraphs are incorporated herein by reference as though duly set

forth at length.

        21.        Section 6.07 of the CBA states that the contributions to the Plaintiff Funds that

are not yet paid "are and shall be considered as assets of the respective Funds from the date on

which the hours or wages ... for which the Employer is obligated to pay contributions to the

respective Funds accrue" and that "any right, title or interest to any sum payable by the

Employer to the Fund and title to all such amounts ... shall be vested in the trustees of the

respective funds." Exhibit A, p. 30.

        22.        Section 6.07 of the CBA also requires the Employer "to set aside in a segregated

account funds equal to the amount of its contributory obligation ... and such amounts shall be

deemed held in trust by the Employer for payment to the respective Funds and the Employer is

prohibited from using such amounts for its own purposes or for the benefit of any other person."

Exhibit A, p. 30.

        23.        Pursuant to the above-quoted provisions of the CBA, the title to and possession of

all monies which are contributions to be paid into the Funds are vested in the Trustees of the

Funds as of the date the Employer's obligation to contribute arises.

        24.        Once employees of the Employer performed bargaining unit work, the monies due

to the Funds became an asset of the Funds upon the date such amounts became due pursuant to

the CBA.

        25.        At all relevant times, Defendant Field, has been and is a principal officer and/or

owner of the Defendant Employer. In this capacity, Field was ultimately responsible for

preparing, reviewing, authorizing payment and submitting monthly report and contributions to


                                                     6
          Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 7 of 55




the Plaintiff Funds, and he exercised control over the disposition of money that became a plan

asset immediately upon the date the Employer's obligation to contribute arose.

        26.       Based on the functions that Field performed, Field maintained both formal and

practical authority to direct that proper fringe benefit contributions be paid to the Plaintiffs at all

times relevant hereto.

        27.       Based on the functions Field performed, he exercised authority and control over

the management and disposition of certain Fund assets.

        28.       As a result of exercising control and management over Fund assets, the Field is a

fiduciary under ERISA.

        29.       Under ERISA, a fiduciary is required to "discharge his duties with respect to a

plan solely in the interest of the participants and beneficiaries ... for the exclusive purpose of...

providing benefits to [them]." 29 U.S.C. §1104(a)(l).

        30.       A fiduciary who uses Fund assets to satisfy other personal or business obligations

breaches the fiduciary duty under ERISA.

        31.       Because Field willfully and intentionally used Fund assets contained within their

personal accounts and the accounts of Defendant Employer for purposes other than the exclusive

purpose of providing benefits to the Fund participants and beneficiaries, Field breached his

fiduciary duty.

        32.       Under ERISA, "any person who is a fiduciary with respect to the plan who

breaches any one of the responsibilities, obligations, or duties imposed upon fiduciaries" is

personally liable "to make good to such plan any losses to the plan resulting from each such

breach, and to restore the plan any profits of such fiduciary which have been made through the

use of assets of the plan by the fiduciary ... " 29 U.S.C. §1109(a).



                                                   7
          Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 8 of 55




       33.     Field is personally liable for the portion of the principal contributions, as well as

interest and liquidated damages attributed thereto, due to the Health Plan, Pension Plan, Profit

Sharing Plan, and Apprentice Fund under ERISA, jointly and severally with the Defendant

Employer.

       WHEREFORE, Plaintiffs ask that the Court:

               (1) Declare that Brendan Field is a fiduciary of the Health Plan, Pension Plan,
                   Profit Sharing Plan, and Apprenticeship Fund by virtue of his exercise and
                   control of plan assets and that Field be found in breach of his fiduciary duties;

               (2) Enter judgment against Field holding him liable, jointly and severally, with
                   Defendant Employer for the portion of the principal delinquency due to the
                   Health Plan, Pension Plan, Profit Sharing Plan, and Apprenticeship Fund, as
                   well as the interest, liquidated damages and attorneys' fees and costs on said
                   amounts as found to be owed by Defendant Employer in this matter; and

               (3) Grant any other further relief the court finds just and proper.

                                              CLEARY, JOSEM & TRIGIANI LLP


                                      BY:
                                                                     , ESQUIRE
                                                                  ER, ESQUIRE
                                              Constitution Place
                                              325 Chestnut Street, Suite 200
                                              Philadelphia, PA 19106
                                              (215) 735-9099
                                              wtjosem@cjtlaw.org
                                              jmeyer@cjtlaw.org


DATED: April 1, 2019




                                                  8
'   .   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 9 of 55




                           Exhibit A
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 10 of 55




                          INSIDE COMMERCIAL AGREEMENT

Agreement by and between the Norristown Division, Penn-Del-Jersey chapter N.E.C.A.
and Local Union No. 98 Zone 2, IBEW.

It shall apply to ALL FIRMS who sign a LETTER OF ASSENT to be bound by this
Agreement.

As used hereinafter in this Agreement, the term "Chapter" shall mean the Norristown
Division, Penn-Del-Jersey Chapter, N.E.C.A. and the term "Union" shall mean Local
Union 98 Zone 2, IBEW.

The term "Employer" will mean an individual firm who has been recognized by an assent
to this Agreement.

                                  BASIC PRINCIPLES

The Employer and the Union have common and sympathetic interest in the Electrical
Industry. Therefore, a working system and harmonious relations are necessary to
improve the relationship between the Employer, the Union and the Public. Progress in
industry demands a mutuality of confidence between the Employer and the Union. All
will benefit by continuous peace and by adjusting any difference by rational, common-
sense methods. Now, therefore, in consideration of the mutual promises and
Agreements herein contained, the parties hereto agree as follows:




                                     Page 1of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 11 of 55




                                    ARTICLE I
                                  STANDARD CIR
                  EFFECTIVE DATE/ CHANGES/GRIEVANCES/DISPUTES

EFFECTIVE DATE:

Section 1.01 This Agreement shall take effect April 30, 2017, and shall remain in effect
until May 3, 2020, unless otherwise specifically provided for herein. It shall continue in
effect from year to year thereafter, from May pt through April 20th of each year, unless
changed or terminated in the way later provided herein.

CHANGES:

Section 1.02   (a) Either party or an Employer withdrawing representation from the
               Chapter or not represented by the Chapter, desiring to change or
               terminate this Agreement must provide written notification at least 90
               days prior to the expiration date of the Agreement or any anniversary
               date occurring thereafter.

               (b) Whenever notice is given for changes, the nature of the changes
               desired must be specified in the notice, or no later than the first
               negotiating meeting unless mutually agreed otherwise.

               (c) The existing provisions of the Agreement, including this Article, shall
               remain in full force and effect until a conclusion is reached in the matter
               of proposed changes.

               (d) Unresolved issues or disputes arising out of the failure to negotiate a
               renewal or modification of this agreement that remain on the 20th of the
               month preceding the next regular meeting of the Council on Industrial
               Relations for the Electrical Contracting Industry (CIR) may be submitted
               jointly or unilaterally to the Council for adjudication. Such unresolved
               issues or disputes shall be submitted no later than the next regular
               meeting of the Council following the expiration date of this agreement or
               any subsequent anniversary date. The Council's decisions shall be final
               and binding.

               (e) When a case has been submitted to the Council, it shall be the
               responsibility of the negotiating committee to continue to meet weekly in
               an effort to reach a settlement on the local level prior to the meeting of
               the Council.

               (f) Notice of a desire to terminate this Agreement shall be handled in the
               same manner as a proposed change.

                                       Page 2 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 12 of 55




Section 1.03   This Agreement shall be subject to change or supplement at any time by
mutual consent of the parties hereto. Any such change or supplement agreed upon
shall be reduced to writing, signed by the parties hereto, and submitted to the
International Office of the IBEW for approval, the same as this Agreement.

Section 1.04 There shall be no stoppage of work either by strike or lockout because of
any proposed changes in this Agreement or dispute over matters relating to this
Agreement. All such matters must be handled as stated herein.

GRIEVANCES/DISPUTES:

Section 1.05   There shall be a Labor-Management Committee of three representing the
Union and three representing the Employers. It shall meet regularly at such stated
times as it may decide. However, it shall also meet within 48 hours when notice is given
by either party. It shall select its own Chairman and Secretary. The Local Union shall
select the Union representatives and the Chapter shall select the management
representatives.

Section 1.06  All grievances or questions in dispute shall be adjusted by the duly
authorized representative of each of the parties to this Agreement. In the event that
these two are unable to adjust any matter within 48 hours, they shall refer the same to
the Labor-Management Committee.

Section 1.07   All matters coming before the Labor-Management Committee shall be
decided by a majority vote. Four members of the Committee, two from each of the
parties hereto, shall be a quorum for the transaction of business, but each party shall
have the right to cast the full vote of its membership and it shall be counted as though
all were present and voting.

Section 1.08   Should the Labor-Management Committee fail to agree or to adjust any
matter, such shall then be referred to the Council on Industrial Relations for the
Electrical Contracting Industry for adjudication. The Council's decisions shall be final and
binding.

Section 1.09    When any matter in dispute has been referred to conciliation or
arbitration for adjustment, the provisions and conditions prevailing prior to the time
such matters arose shall not be changed or abrogated until agreement has been
reached or a ruling has been made.




                                        Page 3 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 13 of 55




                                    ARTICLE II
                          EMPLOYER RIGHTS -- UNION RIGHTS

Section 2.01   (a) Certain qualifications, knowledge, experience and proof of financial
               responsibility are required of everyone desiring to be an Employer in the
               Electrical Industry. Therefore, an Employer who contracts for electrical
               work is a person, firm or corporation having these qualifications and
               maintaining a place of business, a suitable financial status to meet payroll
               requirement.

               (b) Each individual Employer will notify the Business Manager of the
               Union, on forms provided for that purpose, of each contract secured
               within the jurisdiction of the Union, as soon as possible after the award
               of such contract.

MANAGEMENT RIGHTS:

Section 2.02 The Union understands the Employer is responsible to perform the work
required by the owner. The Employer shall, therefore, have no restrictions except those
specifically provided for in the collective bargaining agreement, in planning, directing
and controlling the operation of all his work, in deciding the number and kind of
employees to properly perform the work, in hiring and laying off employees, in
transferring employees from job to job within the Local Union's geographical
jurisdiction, in determining the need and number as well as the person who will act as
Foreman, in requiring all employees to observe the Employer's and/or owner's rules and
regulations not inconsistent with this Agreement, in requiring all employees to observe
all safety regulations, and in discharging employees for proper cause.

Section 2.03 The Employer will have the right to call Foreman by name provided:

               (a) The employee has not quit his previous Employer within the past two
               weeks.

               (b) The Employer shall notify the Business Manager in writing of the
               name of the individual who is to be requested for employment as a
               Foreman. Upon such request, the Business Manager shall refer said
               Foreman provided the name appears on the highest priority group.

               (c) When an employee is called as a Foreman, he must remain as a
               Foreman for 1,000 hours or must receive a reduction in force.




                                       Page 4 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 14 of 55




WORKERS COMPENSATION INSURANCE:


Section 2.04    For all employees covered by this Agreement, the Employer will carry
Workers' Compensation Insurance, with a company authorized to do business in this
State, Social Security, and such other protective insurance as may be required by the
laws of the State in which the work is performed. He will also make voluntary
contributions to the State Unemployment Compensation Commission regardless of the
number of employees.

SURETY BOND:


Section 2.05   (a) In the event of any Employer giving an uncollectible check, no further
               work will be performed until the sum involved has been made good,
               together with all added costs, and the Employer has deposited in escrow
               the sum of $1S,000.00, which sum will be payable to the employees
               and/or fund, in the event of any further default. Such sum will remain in
               escrow as long as the Union may require.

               (b) Should any such Employer thereafter fail to pay when due, the bond
               that has been posted as provided in this Section will be used by the
               escrow agent to pay wages and/or delinquent fund payments. After a
               period of one year, in the event the Employer has not again defaulted in
               the payment of wages, the bond will be returned to him.

               (c)The minimum bond required shall be no less than $SO,OOO. This bond
               amount shall be for employers in the Local 98 Zone 2 jurisdiction
               employing Sor less employees *(that qualify) on which benefits are being
               paid into the funds. Said employers must remain current with their
               benefit payments each month. Delinquency may cause a higher bond
               level requirement.

                      6 to 12 employees ......... $100,000.00 bond

                      13 to 2S employees ......... $200,000.00 bond

                      26 to 40 employees ......... $300,000.00 bond

                      41 to SO employees ......... $400,000.00 bond

               Over SO employees, $100,000.00 per each additional 10 employees up to
               100 employees. Over 100 employees, a Labor/Management committee
               shall determine the bond amount.




                                       Page 5 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 15 of 55




In lieu of a bond, the employer may deposit in cash, the equivalent of the bond amount
in a designated depository. Local Union 98 Zone 2, IBEW, shall be designated the
recipient of any monies dispensed by the surety or depository for the payment of wages
and allocations of monies to the various funds. Such bond or cash account is to ensure
compliance with the payment of monies due as wages to employees and monies due
the various funds to which the employer is obligated to contribute under the terms of
this Agreement, and for all costs incurred in collecting said monies. (No additional
manpower will be supplied to a contractor in a delinquent status).

The Bond will not be terminated until (120) days after the completion of said job unless
sooner permitted by Local Union 98 Zone 2, IBEW. Any default by any Employer failing
to submit the monies and reports, as required under Article VI of the Agreement, will be
subject to all penalties as outlined in the Agreement

JOINT-VENTURE:

Section 2.06    Employers engaged in joint venture jobs will be considered as a new and
separate individual Employer, with all rights herein as apply to an individual
participating Employer. There shall be no transfer of workers between a joint-venture
and any or all of the Employers comprising the joint-venture.

UNION RECOGNITION:

Section 2.07 (a) The Employer recognizes the Union as the sole and exclusive
               representative of all its employees performing work within the
               jurisdiction of the Union for the purpose of collective bargaining in
               respect to rates of pay, wages, hours of employment and other
               conditions of employment.

               b) The Employer understands that the Local Union's jurisdiction-both
               trade and territorial-is not a subject for negotiations, but rather is
               determined solely within the l.B.E.W. by the International President and,
               therefore agrees to recognize and be bound by such determinations.

WORK PRESERVATION:

Section 2.08   (a) In order to protect and preserve, for the employees covered by this
               Agreement, all work heretofore performed by them, and in order to
               prevent any device or subterfuge to avoid the protection and
               preservation of such work, it is hereby agreed as follows: If and when the
               Employer shall perform any on-site construction work of the type
               covered by this Agreement, under its own name or under the name of
               another, as a corporation, company, partnership, or any other business
               entity including a joint venture, wherein the Employer, through its

                                       Page 6 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 16 of 55




               officers, directors, partners or stockholders, exercises either directly or
               indirectly, management control or majority ownership, the terms and
               conditions of this Agreement shall be applicable to all such work. All
               charges or violations of this Section shall be considered as a dispute and
               shall be processed in accordance with the provisions of this Agreement
               covering the procedure for the handling of grievances and the final and
               binding resolution of disputes.

               (b) As a remedy for violations of this Section, the Labor-Management
               Committee, the Council on Industrial Relations for the Electrical
               Contracting Industry, and/or an independent arbitrator, as the case may
               be, are empowered, in their discretion and at the request of the Union,
               to require an Employer to (1) pay to affected employees covered by this
               Agreement, including registered applicants for employment, the
               equivalent of wages lost by such employees as a result of the violations;
               and (2) pay into the affected joint trust funds established under this
               Agreement any delinquent contributions to such funds which have
               resulted from the violations. Provisions for this remedy herein does not
               make such remedy the exclusive remedy available to the Union for
               violation of this Section nor does it make the same or other remedies
               unavailable to the Union for violations of other Sections or Articles of this
               Agreement.

               (c) If, as a result of violations of this Section, it is necessary for the Union
               and/or the Trustees of the joint trust funds to institute court action to
               enforce an award rendered in accordance with subsection (b) above, or
               to defend an action which seeks to vacate such award, the Employer shall
               pay any accountants' and attorneys' fees incurred by the Union and/or
               Fund Trustees, plus cost of the litigation, which have resulted from the
               bringing of such court action.

NON-RESIDENT EMPLOYEES: {Portability)

Section 2.09   An Employer signatory to a collective bargaining agreement or to a letter
of assent to an agreement with another IBEW Local Union, who signs an assent to this
Agreement, may bring up to four bargaining unit employees employed in that Local
Union's jurisdiction into this Local's jurisdiction and up to two bargaining unit employees
per job from that Local's jurisdiction to this Local's jurisdiction for specialty or service
and maintenance work. All charges of violations of this section shall be considered as a
dispute and shall be processed in accordance with the provisions of this agreement for
the handling of grievances with the exception that any decision of a local labor-
management committee that may be contrary to the intent of the parties to the
National Agreement on Employee Portability, upon recommendation of either or both


                                        Page 7 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 17 of 55




the appropriate IBEW International Vice President or NECA Regional Executive Director,
is subject to review, modification, or rescission by the Council on Industrial Relations.
When additional journeymen are needed, they will be referred from the Local Union
Office. The first person referred will be the foreman and will be paid the appropriate
wage rate.

FAVORED NATIONS: Note: The /BEW recommends that this language be omitted from all
agreements with independent employers.

Section 2.10 The Union agrees that if, during the life of this Agreement, it grants to
any other Employer in the Electrical Contracting Industry on work covered by this
Agreement, any better terms or conditions than those set forth in this Agreement, such
better terms or conditions shall be made available to the Employer under this
Agreement and the Union shall immediately notify the Employer of any such concession.

Section 2.11  No individual connected with an employing concern as owner, manager,
superintendent, or partner will perform any manual electrical work, unless cleared by
the Business Manager.

Section 2.12     Employers shall not loan their employees to another employer without
first securing the permission of the Business Manager and then only when applicants
possessing the required skills are not available through the Referral Procedure.

Section 2.13 No applicant or employee, while he remains subject to employment by
Employers operating under this agreement will be recognized as a contractor for the
performance of any electrical work.

Section 2.14 Journeymen Wiremen will install all electrical work in a safe and
workmanlike manner and in accordance with applicable code and contract
specifications. No Employer will direct any workman to violate this section nor will any
workman be discriminated against for observing it.

Section 2.15 A Journeyman Wireman will be required to make corrections on
improper workmanship, for which he is responsible, on his own time and during regular
working hours unless errors were made by orders of the Employer, or the Employer's
representative.

UNION RIGHT TO DISCIPLINE MEMBERS:

Section 2.16 The Union reserves the right to discipline its members for violation of its
laws, rules and agreements.




                                       Page 8 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 18 of 55




APPOINTMENT OF STEWARDS:

Section 2.17 (a) The Union has the right to appoint Stewards at any shop and/or job
               where workers are employed under the terms of this Agreement. It will
               be the duty of such Steward to see that the terms and conditions of this
               Agreement are observed in his shop or on the job. Under no
               circumstances will any Employer discriminate against a Steward be cause
               of his faithful performance of duties as such.

               (b) The steward will not be considered for termination from a project
               until the project has a reduction of manpower below five (5) people to
               remain on the job. This reduction will only include Journeymen
               Wiremen.

UNION JOB ACCESS:

Section 2.18 A Representative of the Union will be allowed access to any shop or job,
at any reasonable time, where workmen are employed under the terms of this
Agreement.

PICKET LANGUAGE:

Section 2.19   (a) It shall not be a violation of this Agreement, and it will not be cause
               for discharge or any other disciplinary action by the Employer against any
               employee, for an employee to refuse to cross a lawfully established
               primary picket line, whether at the premises of another Employer or the
               employee's own Employer.

               (b) Any employee exercising such right will carefully put away all tools,
               materials, equipment, or any other property of the Employer in a safe
               manner. Each employee will be responsible for any loss to the Employer
               for neglect in carrying out this provision but only when a safe place is
               provided by the Employer.

Section 2.20 There shall be no limit on production of workmen or restriction on the
safe use of proper tools, or equipment, and there shall be no taskwork or piece work.




                                       Page 9 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 19 of 55




TOOL LIST:

Section 2.21 Journeymen Wiremen shall provide themselves with a standard
conventional kit of tools necessary to perform their classification of work with the
following tools:

               Knife                                 9" Side Cutter Pliers
               Plumb Bob                             2 Pr. Channel lock Pliers
               Center Punch                          ToolBo~BagorPouch
               Six Foot Rule or Tape                 Long Nose Pliers
               Hacksaw Frame                         600 Volt Voltage Tester
               Diagonal Pliers                       Large & Small Adjustable Wrenches
               Set Straight Blade Screwdrivers       Flashlight (No Batteries)
               Set Phillips Screwdrivers             Work Gloves
               Pencil                                Awl
               Pocket Level                          Set Allen Wrenches
               Small & Large Chisel                  Keyhole Saw
               Hammer                                Chalk Line
               Combination Square                    Adjustable Tap Stock

               NOTE: ALL OTHER HAND TOOLS TO BE OPTIONAL

Section 2.22   (a) The Employer shall furnish all other necessary tools or equipment.
               This will include, but not limited to, all power tools and all associated
               equipment, etc. Workers will be held responsible for the tools or
               equipment issued to them providing the Employer furnishes the
               necessary lockers, tool boxes, or other safe place of storage. Tools must
               be taken out and put away during working hours.

               (b) The Employer will provide a suitable place on all jobs for the keeping
               or storage of employee's clothing and tools and he will be held
               responsible for loss of these by fire or theft.

UNION SECURITY:

Section 2.23 All employees covered by the terms of this Agreement will be required to
become and remain members of the Union as a condition of employment from and
after the 30th day following the date of their employment or the effective date of this
agreement, whichever is later.

AGE-RATIO:

Section 2.24 On all jobs requiring five (5) or more Journeymen, at least every fifth
Journeyman, if available, shall be fifty (SO) years of age or older.

                                      Page 10of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 20 of 55




ANNULMENT/SUBCONTRACTING:

Section 2.25  The Local Union is a part of the International Brotherhood of Electrical
Workers and any violation or annulment by an individual Employer of the approved
Agreement of this or any other Local Union of the IBEW, other than violations of
Paragraph 2 of this Section, will be sufficient cause for the cancellation of his Agreement
by the Local Union after a finding has been made by the International President of the
Union that such a violation or annulment has occurred.

The subletting, assigning, or transfer by an individual Employer of any work in
connection with electrical work to any person, firm or corporation not recognizing the
IBEW or one of its Local Unions as the collective bargaining representative of his
employees on any electrical work in the jurisdiction of this or any other Local Union to
be performed at the site of the construction, alteration, painting or repair of a building,
structure or other work, will be deemed a material breach of this Agreement.

All charges of violations of Paragraph 2 of this Section shall be considered as a dispute
and shall be processed in accordance with the provision of this Agreement covering the
procedure for the handling of grievances and the final and binding resolution of
disputes.




                                       Page 11of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 21 of 55




                                   ARTICLE Ill
                         HOURS/WAGES/WORKING CONDITIONS

HOURS/WAGES:

Section 3.01   (a) Eight hours shall be the daily working period, starting between the
               hours of 7:00 A.M. and 8:00 A.M., with a thirty minute lunch period. All
               hours worked during the daily working period are paid at normal rates.

               (b) Five days shall be the regular work week, Mondays to Fridays,
               inclusive. The work week starts between the hours of 7:00 A.M. and 8:00
               A.M. Monday.

OVERTIME, HOLIDAYS:

Section 3.02   (a) Work performed on New Year's, Memorial, Independence, Labor,
               Thanksgiving, and Christmas Day shall be paid for at rates double those
               stated in Section 3.04(a). Holidays falling on a Sunday will be celebrated
               on Monday.

               (b) Election Day shall be included and subject to the terms of Section 3.02
               when notification has been given by either party to the Labor
               Management Committee. The Labor Management Committee will notify
               the employers and members of the Union in a timely manner and in any
               case, no less than one week in advance. Four - 10 hour days may be
               worked in exchange for Election Day.

               (c) Hours worked, either prior to, or after the daily working period, Monday
               through Friday shall be paid at one and one-half (1-1/2) times the hourly rate*.
               All hours worked on Saturdays shall be paid at one and one-half (1-1/2) times
               the hourly rate*. All hours worked on Sundays and holidays shall be paid at two
               (2) times the hourly rate*, until 7:00 AM on Monday Morning. Shifts may begin
               on a Sunday at shift rates.

               (d) Unless a continuous eight hour rest period is provided after overtime stops,
               overtime rates shall apply to all time worked after overtime starts, except as
               provided for in paragraph (e) of this Section.

               (e) If a man works past midnight, the eight (8) hour rest period shall not be
               required on a one (1)-time basis for the duration of the job.

               (f) Overtime will be allowed to be worked for tie-ins, cut-overs, emergency
               shutdowns, and repairs when specifically called for by the project documents
               and, the Business Manager will be notified of all such overtime. All other
               overtime must be cleared by the Business Manager.


                                         Page 12 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 22 of 55




PAYDAY:

Section 3.03    Wages shall be paid weekly in cash or by payroll check on a local bank no
later than quitting time on Friday and not more than three days' wages may be withheld
at that time. Direct Deposit shall be optional providing there is a mutual agreement
between the employer and employee. Any worker laid off or discharged will be paid
his/her wages immediately. In the event the worker is not paid off, as provided above,
waiting time at the appropriate rate will be charged until payment is made. The
Employer will either pay the worker at the job site during regular working hours or allow
sufficient time during regular working hours to report to the shop to receive payment.

Section 3.04   The minimum hourly rate of wages will be as follows:

               (a) Effective 12:01 A.M. August 30, 2015, and to remain in effect until
               April 29, 2017, both inclusive, the following Journeyman Wireman wage
               per hour will apply:

               Journeyman Wireman $42.27/hr.

               Effective 8/30/15, the following Foreman Rates will apply:

               Sub-Foreman
                     -Six Percent (6%) above Journeyman Wireman's Rate

               Small Job Foreman (Up to 3 men)
                      -Seven Percent (7%) above Journeyman Wireman's Rate

               Large Job Foreman (Up to 10 men)
                      -Ten Percent (10%) above Journeyman Wireman's Rate

               General Foreman (11 to 25 men)
                     -Ten Percent (10%) above Journeyman Wireman's Rate

               General Foremen (26 to 39 men)
                     -Twelve Percent (12%) above Journeyman Wireman's Rate

               General Foreman (40 or more men)
                     -Fifteen Percent (15%) above Journeyman Wireman's Rate

               Apprentice Wage Rates, effective 8/30/15.




                                      Page 13 of43
Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 23 of 55




              APPRENTICE WIREMAN - TEN (10) PERIODS*

              lST PERIOD          35% of JOURNEYMAN WIREMAN RATE


              2ND PERIOD          35% of JOURNEYMAN WIREMAN RATE


              3RD PERIOD          40% of JOURNEYMAN WIREMAN RATE


              4TH PERIOD          45% of JOURNEYMAN WIREMAN RATE


              5TH PERIOD          50% of JOURNEYMAN WIREMAN RATE


              6TH PERIOD          55% of JOURNEYMAN WIREMAN RATE


              7TH PERIOD          60% of JOURNEYMAN WIREMAN RATE


              8TH PERIOD          65% of JOURNEYMAN WIREMAN RATE


              9TH PERIOD          75% of JOURNEYMAN WIREMAN RATE


              lOTH PERIOD         80% of JOURNEYMAN WIREMAN RATE


             *Applies to Apprentices accepted into the program PRIOR to
             September 1, 2015.

              APPRENTICE WIREMAN - SIX (6) PERIODS*

              lST PERIOD          30% of JOURNEYMAN WIREMAN RATE

              2ND PERIOD          35% of JOURNEYMAN WIREMAN RATE

              3RD PERIOD          40% of JOURNEYMAN WIREMAN RATE

             4TH PERIOD           50% of JOURNEYMAN WIREMAN RATE

              5TH PERIOD          60% of JOURNEYMAN WIREMAN RATE

              6TH PERIOD          75% of JOURNEYMAN WIREMAN RATE

              *Applies to NEW APPRENTICES as of September 1, 2015



                            Page 14 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 24 of 55




TRAVEL TIME:

Section 3.05   (a) No traveling time will be paid before or after working hours for
               traveling to or from any job in the jurisdiction of the Union when
               workmen are ordered to report on the job.

               (b) The employer shall pay time for travel and furnish transportation from
               shop to job, job to job, and job to shop within the jurisdiction of the
               Union. On work outside the jurisdiction of the Union, the Employer shall
               furnish transportation, traveling time, room and board and all other
               necessary expenses.

Section 3.06   (a) When the employee is required to report to a job and required to
               change job during regular working hours, the Employer will pay for
               traveling time and furnish transportation.

               (b) No worker shall use any automobile, motorcycle or other vehicle in a
               manner considered to be unfair to other workers, or against the best
               interest of the Union.
               (c) Whenever an employee will use their personal automobile/truck for
               transportation purposes in lieu of transportation furnished by the
               Employer, they will be reimbursed for such use at the rate per mile that is
               allowable by the IRS code.

UNION DUES DEDUCTION:

Section 3.07 The Employer agrees to deduct and forward to the Financial Secretary of
the Local Union upon receipt of a voluntary written authorization the additional working
dues from the pay of each IBEW member. The amount to be deducted shall be the
amount specified in the approved Local Union Bylaws. Such amount shall be certified to
the Employer by the Local Union upon request by the Employer.

Section 3.08    On each job where up to three (3) Journeymen are employed, one of
them will be designated as SMALL JOB FOREMAN. On each job where four to ten
(inclusive) Journeymen are employed, one of them will be designated as LARGE JOB
FOREMAN. On each job where eleven to twenty-five men are employed, one of them
will be designated as SMALL JOB GENERAL FOREMAN. On each job where twenty-six to
thirty-nine men are employed, one of them will be designated as MEDIUM JOB
GENERAL FOREMAN. One each job where forty or more men are employed, one of
them will be designated as LARGE JOB GENERAL FOREMAN. On each job where twelve
or more Journeymen are employed, one of them will be designated as GENERAL
FOREMAN, and one of them will be designated as SUB-FOREMAN. For each eleven
additional Journeymen (or major fraction thereof) above the first twelve employed on a
job, an additional SUB-FOREMAN will be designated.

                                      Page 15 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 25 of 55




After this rate is established for the job, it will not be decreased below the next
classification, and this rate will be maintained for at least 65 regular working days.

SHOW-UP PAY:

Section 3.09   (a) When workers report at the shop or job and are not put to work due
               to conditions beyond the control of the workers, they shall receive two
               hours' pay. Workers may be required to remain on the job site for the
               hours paid.

               (b) When workers report and are put to work they will receive pay for a
               minimum of four hours and will remain on the job unless directed
               otherwise by the Employer.

               (c) When work is unable to be scheduled between the hours of 7:00 A.M.
               to 4:30 P.M. due to plant operation, the work may be performed after
               the hour of 4:30 P.M. This work will then be compensated based on the
               majority of hours worked in a given shift (second or third shift). Equal
               hours constitute third shift percentage compensation. This work will be
               based on eight (8) hours worked with not more than {30) thirty minutes
               for a lunch period. All overtime will be subject to overtime regulations as
               stated in Section 3.02.

SHIFT WORK:


Section 3.10   (a) When so elected by the contractor, multiple shifts of eight (8) hours
               for at least five (5) days duration maybe worked. When two (2) or three
               (3) shifts are worked:

               (b) The first shift (day shift) shall consist of eight {8} consecutive hours
               worked between the hours of 7:00 A.M. and 3:30 P.M. Workmen on the
               "day shift" shall be paid at the regular hourly rate of pay for all hours
               worked.

               (c) The second shift (swing shift) shall consist of eight (8) consecutive
               hours worked between the hours of 3:30 P.M. and 12:00 A.M. Workmen
               on the "swing shift" shall be paid at the regular hourly rate of pay plus
               10% for all hours worked.


               (d) The third shift (graveyard shift) shall consist of eight {8} consecutive
               hours worked between the hours of 11:30 P.M. and 8:00 A.M. Workmen
               on the "graveyard shift" shall be paid at the regular hourly rate of pay
               plus 15% for all hours worked.

                                       Page 16 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 26 of 55




               (e) The employer shall be permitted to adjust the starting hours of the
               shift by up to two (2) hours in order to meet the needs of the customer.

               (f) If the parties to the Agreement mutually agree, the shift week may
               commence with the third shift (graveyard) at 12:30 A.M. Monday to
               coordinate the work with the customer's work schedule. However, any
               such adjustment shall last for at least five (5) consecutive days' duration
               unless mutually changed by the parties to this Agreement.

               (g) An unpaid lunch period of thirty (30) minutes shall be allowed on each
               shift. All overtime work required before the established start time and
               after the completion of eight (8) hours of any shift shall be paid at one
               and one-half times the "shift" hourly rate.

               (h) There shall be no pyramiding of overtime rates and double the
               straight rate shall be the maximum compensation for any hour worked.
               There shall be no requirement for a day shift when either the second or
               third shift is worked.

Section 3.11   (a) The pulling of all wire and cable will be done by hand, by manually
               operated winches or by such power equipment as is within the
               jurisdiction of the IBEW.

               (b) Where an Employer maintains a storeroom and a worker is required
               to be present at all times, such work will be performed by a worker
               employed under the terms of this Agreement.

Section 3.12  Employees required to work outside in rainy weather (only in case of
emergency) will be furnished rain gear by the Employer. The Employer's job
headquarters on every project must have a completely equipped Class A First Aid Kit at
all times.

Section 3.13 There shall be no restrictions on the use of catalog items. This does not
               preclude the performance of electrical work by bargaining unit persons in
               an Employer's shop facility under the terms of this Agreement.

Section 3.14 The Employer will notify the Union 48 hours in advance of any layoff,
whenever possible, and Saturdays, Sundays and holidays are not included.

Section 3.15   CREDIT UNION

The parties hereto agree to deduct an amount equal to $1.75 per hour worked
(Exception - No deduction from the wages of the first year & second year indentured
apprentice who is in his/her probationary period) and to forward to the Local Union No.

                                       Page 17 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 27 of 55




98 Zone 2, IBEW Administrator, who will forward it to the Local Union No. 380, IBEW,
Credit Union. All employees not being members of the Credit Union will be refunded
their moneys upon a written request as furnished by the Credit Union. All monies to be
due on the fifteenth (15) day of the following month from which deductions have been
made. Authorization card must be signed for Credit Union deductions.

Section 3.16 The parties agree that, with respect to all working dues deductions and
all other amounts withheld from wages that are payable to the Union, as well as Credit
Union contributions and COPE Fund contributions under Sections 3.08 (Dues), 3.17
(Credit Union) and 3.18 (COPE Fund) of this Agreement and any other amounts that, in
accordance with this Agreement, an Employer withholds from the wages of employees
for submission to the Union and/or any Fund identified herein, such amounts shall not,
under any circumstances, be construed as the property of the Employer or co-mingled
with the Employer's assets. All such amounts, having been withheld from employees'
wages, are hereby impressed with a "Trust" and shall be held by the Employer only
pending timely transmission of such amounts to the Union and/or Fund, as the case may
be. An Employer who has withheld or deducted such amounts under any provision set
forth in this Agreement is prohibited from using such amounts for its own purposes or
for the benefit of any other person.

                                      ARTICLE IV
                                 REFERRAL PROCEDURE

Section 4.01    In the interest of maintaining an efficient system of production in the
Industry, providing for an orderly procedure of referral of applicants for employment,
preserving the legitimate interest of the employees in their employment status within
the area and of eliminating discrimination in employment because of membership or
non-membership in the Union, the parties hereto agree to the following system of
referral of applicants for employment.

Section 4.02The Union shall be the sole and exclusive source of referral of applicants
for employment.

Section 4.03 The Employer shall have the right to reject any applicant for employment.

Section 4.04 The Union shall select and refer applicants for employment without
discrimination against such applicants by reason of membership or non-membership in
the Union and such selection and referral shall not be affected in any way by rules,
regulations, bylaws, constitutional provisions or any other aspect or obligation of Union
membership policies or requirements. All such selection and referral shall be in accord
with the following procedure.




                                      Page 18 of43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 28 of 55




Section 4.05 The Union shall maintain a register of applicants for employment
established on the basis of the Groups listed below. Each applicant for employment
shall be registered in the highest priority Group for which he qualifies.

                 JOURNEYMAN WIREMAN - - JOURNEYMAN TECHNICIAN


GROUP I         All applicants for employment who have four or more years' experience
in the trade, are residents of the geographical area constituting the normal construction
labor market, have passed a Journeyman Wireman's examination given by a duly
constituted Inside Construction Local Union of the l.B.E.W. or have been certified as a
Journeyman Wireman by any Inside Joint Apprenticeship and Training Committee, and,
who have been employed in the trade for a period of at least one year in the last four
years in the geographical area covered by the collective bargaining agreement.

Group I Status shall be limited to one Local Union at one time. An applicant who
qualifies for Group I in a local union shall be so registered electronically and remain on
Group I in that local union unless and until the applicant designates another local union
as his or her Group I local union. If an applicant qualifies for Group I status in a local
union other than his or her home local union and designates that local as his or her
Group I local union, the business manager of the new Group I status local union shall by
electronic means notify the business manager of the applicant's former Group I status
local union.

GROUP II       All applicants for employment who have four or more years' experience
in the trade and who have passed a Journeyman Wireman's examination given by a duly
constituted Inside Construction Local Union of the l.B.E.W. or have been certified as a
Journeyman Wireman by any Inside Joint Apprenticeship and Training Committee.

GROUP Ill       All applicants for employment, who have two or more years' experience
in the trade, are residents of the geographical area constituting the normal construction
labor market, and who have been employed for at least six months in the last three
years in the geographical area covered by the collective bargaining agreement.

GROUP IV         All applicants for employment who have worked at the trade for more
than one year.

Section 4.06    If the registration list is exhausted and the Local Union is unable to refer
applicants for employment to the Employer within 48 hours from the time of receiving
the Employer's request, Saturdays, Sundays and holidays excepted, the Employer shall
be free to secure applicants without using the Referral Procedure but such applicants, if
hired, shall have the status of "temporary employees".

Section 4.07 The Employer shall notify the Business Manager promptly of the names
and Social Security numbers of such "temporary employees" and shall replace such

                                       Page 19 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 29 of 55




"temporary employees" as soon as registered applicants for employment are available
under the Referral Procedure.

Section 4.08  "Normal construction labor market" is defined to mean the following
geographical area plus the commuting distance adjacent thereto which includes the
area from which the normal labor supply is secured:

IN THE STATE OF PENNSYLVANIA

Bucks County:        Hilltown and New Britain Townships in their entirety; that portion
                     of Telford Borough northeast of County Line Road (Main Street)
                     and bounded by West Rockhill and Hilltown Townships; that
                     portion of Dublin Borough west of State Highway 313, and that
                     portion of Doylestown and Warrington Townships and
                     Doylestown Borough northwest of a line following U.S. Highway
                     611 south from Route 09064 to the spur of Route 270, and
                     proceeding northwest along the spur to Route 397, southwest on
                     397 to Route 350, southeast on 350 to 395, southwest on 395 to
                     Route 09069, southeast on 09069 to Route 09041, southwest on
                     09041 to the Montgomery County Line.

Chester County:      East Coventry, East Vincent, West Vincent, East Pikeland, West
                     Pikeland, Uwchlan, Upper Uwchlan, East Brandywine, Schuylkill
                     and Charlestown Townships in their entirety, and that portion of
                     Caln, East Caln, West Whiteland, East Whiteland, Tredyffrin,
                     Willistown, and Easttown Townships and the Borough of
                     Downingtown north of U.S. Highway 30.

Delaware County:     That portion of Radnor Township north of the U.S. Highway 30
                     and west of State Highway 320.

Montgomery County: That portion northwest of a line following Lower State Road from
                     Bucks County southwest to the Bethlehem Pike (U.S. Highway
                     309), south on Bethlehem Pike to the Penllyn Pike, southwest on
                     the Penllyn and Blue Bell Pikes to the Wissahickon Creek,
                     southeast on the Wissahickon Creek to the Butler Pike, southwest
                     on the Butler Pike to North Lane near Conshohocken Borough,
                     southeast on North Lane to the Schuylkill River and continuing
                     southeast in a line to the Spring Mill Road, southwest on the
                     Spring Mill Road to Delaware County; but excluding Upper
                     Hanover, Douglas, Upper Pottsgrove, West Pottsgrove Townships
                     and also excluding that portion of the Borough of Pottstown north
                     and west of a line drawn Northeast on Keim Street from the
                     Schuylkill River to the Reading Railroad, northwest on the railroad

                                     Page 20 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 30 of 55




                      to Madison Street, north on Madison Street to High Street, east
                      on High Street to Green Street, north on Green Street and
                      northeast on Mintzer Street to the Lower Pottsgrove Township
                      Line, along this township line and the borough line northwest to
                      Adams Street and the Beehive Road, northeast on the Beehive
                      Road to the Township Line at Mervine Street in the State of
                      Pennsylvania.

The above geographical area is agreed upon by the parties to include the area defined
by the Secretary of Labor to be the appropriate prevailing wage area under the Davis-
Bacon Act to which the Agreement applies.

Section 4.09    "Resident" means a person who has maintained his permanent home in
the above defined geographical area for a period of not less than one year or who,
having had a permanent home in this area, has temporarily left with the intention of
returning to this area as his permanent home.

Section 4.10 An "Examination" shall include experience rating tests if such
examination shall have been given prior to the date of this procedure, but from and
after the date of this procedure, shall include only written and/or practical examinations
given by a duly constituted Inside Construction Local Union of the l.B.E.W. Reasonable
intervals of time for examinations are specified as ninety (90) days. An applicant shall
be eligible for examination if he has four years' experience in the trade.

Section 4.11 The Union shall maintain an "Available for Work List" which shall list the
applicants within each Group in chronological order of the dates they register their
availability for employment.

Section 4.12 An applicant who has registered on the "Available for Work List" must
renew his application every thirty days or his name will be removed from the List.

Section 4.13 An applicant who is hired and who receives, through no fault of his own,
work of forty hours or less shall, upon re-registration, be restored to his appropriate
place within his Group.

Section 4.14 (a) Employers shall advise the Business Manager of the Local Union of the
number of applicants needed. The Business Manager shall refer applicants to the
Employer by first referring applicants in Group I in the order of their place on the
"Available for Work List" and then referring applicants in the same manner successively
from the "Available for Work List" in Group II, then Group Ill, and then Group IV. Any
applicant who is rejected by the Employer shall be returned to his appropriate place
within his Group and shall be referred to other employment in accordance with the
position of his Group and his place within his Group.


                                      Page 21of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 31 of 55




REPEATED DISCHARGE:

Section 4.14 (b) An applicant who is discharged for cause two times within a 12-month
period shall be referred to the neutral member of the Appeals Committee for a
determination as to the applicant's continued eligibility for referral. The neutral
member of the Appeals Committee shall, within three* business days, review the
qualifications of the applicant and the reasons for the discharges. The neutral member
of the Appeals Committee may, in his or her sole discretion: (1) require the applicant to
obtain further training from the JATC before again being eligible for referral; (2)
disqualify the applicant for referral for a period of four weeks, or longer, depending on
the seriousness of the conduct and/or repetitive nature of the conduct; (3) refer the
applicant to an employee assistance program, if available, for evaluation and
recommended action; or (4) restore the applicant to his/her appropriate place on the
referral list. *The parties may extend this time period up to a maximum of two weeks
if necessary. (Note: Italicized is optional and must be negotiated locally.)
Section 4.15 The only exceptions which shall be allowed in this order of referral are as
follows:
                 (a) When the Employer states bona fide requirements for special skills
                 and abilities in his request for applicants, the Business Manager shall
                 refer the first applicant on the register possessing such skills and abilities.

                (b)The age ratio clause in the Agreement calls for the employment of an
                additional employee or employees on the basis of age. Therefore, the
                Business Manager shall refer the first applicant on the register satisfying
                the applicable age requirements provided, however, that all names in
                higher priority Groups, if any, shall first be exhausted before such
                overage reference can be made.

Section 4.16 An Appeals Committee is hereby established composed of one member
appointed by the Union, one member appointed by the Employer or the Association, as
the case may be, and a Public Member appointed by both these members.

Section 4.17  It shall be the function of the Appeals Committee to consider any
complaint of any employee or applicant for employment arising out of the
administration by the Local Union of Sections 4.04 through 4.15 of the Agreement. The
Appeals Committee shall have the power to make a final and binding decision on any
such complaint which shall be complied with by the Local Union. The Appeals
Committee is authorized to issue procedural rules for the conduct of its business but it is
not authorized to add to, subtract from, or modify any of the provisions of this
Agreement and its decisions shall be in accord with this Agreement.

Section 4.18 A representative of the Employer or of the Association, as the case may
be, designated to the Union in writing, shall be permitted to inspect the Referral
Procedure records at any time during normal business hours.

                                         Page 22 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 32 of 55




Section 4.19  A copy of the Referral Procedure set forth in this Agreement shall be
posted on the Bulletin Board in the offices of the Local Union and in the offices of the
Employers who are parties to this Agreement.

Section 4.20 Apprentices shall be hired and transferred in accordance with the
Apprenticeship provisions of the Agreement between the parties.

REVERSE LAYOFF:

Section 4.21 When making reductions in the number of employees due to lack of
work, Employers shall use the following procedure:
             (a) Temporary employees, if any are employed, shall be laid off first.
             Then employees in Group IV shall be laid off next, if any are employed in
             this Group. Next to be laid off are employees in Group Ill, if any are
             employed in this group, then those in Group 11, and then those in Group I.

               (b) Paragraph (a) will not apply as long as the special skills requirement as
               provided for in Section 4.lS(a) is required.

               (c) Supervisory employees covered by the terms of this Agreement will be
               excluded from layoff as long as they remain in a supervisory capacity.
               When they are reduced to the status of Journeyman, they will be slotted
               in the appropriate group in paragraph (a) above.




                                       Page 23 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 33 of 55




                                  ARTICLEV
             STANDARD INSIDE APPRENTICESHIP & TRAINING LANGUAGE


Section 5.01 There shall be a local Joint Apprenticeship and Training Committee (JATC)
consisting of a total of either 6 or 8 members who shall also serve as Trustees to the
local apprenticeship and training trust. An equal number of members (either 3 or 4)
shall be appointed, in writing, by the local chapter of the National Electrical Contractors
Association (NECA) and the local union of the International Brotherhood of Electrical
Workers (IBEW).

The local apprenticeship standards shall be in conformance with national guideline
standards and industry policies to ensure that each apprentice has satisfactorily
completed the NJATC required hours and course of study. All apprenticeship standards
shall be registered with the NJATC before being submitted to the appropriate
registration agency.

The JATC shall be responsible for the training of apprentices, journeymen, installers,
technicians, and all others (unindentured, intermediate journeymen, etc.)

Section 5.02 All JATC member appointments, re-appointments and acceptance of
appointments shall be in writing. Each member shall be appointed for a 3 year term,
unless being appointed for a lesser period of time to complete an unexpired term. The
terms shall be staggered, with one (1) term from each side expiring each year. JATC
members shall complete their appointed term unless removed for cause by the party
they represent or they voluntarily resign. All vacancies shall be filled immediately.

The JATC shall select from its membership, but not both from the same party, a
Chairman and a Secretary who shall retain voting privileges. The JATC will maintain one
(1) set of minutes for JATC committee meetings and a separate set of minutes for Trust
meetings.

The JATC should meet on a monthly basis, and also upon the call of the Chairman.

Section 5.03 Any issue concerning an apprentice or an apprenticeship matter shall be
referred to the JATC for its review, evaluation, and resolve; as per standards and
policies. If the JATC deadlocks on any issue, the matter shall be referred to the Labor-
Management Committee for resolution as outlined in Article I of this agreement; except
for trust fund matters, which shall be resolved as stipulated in the local trust
instrument.

Section 5.04 There shall be only one (1) JATC and one (1) local apprenticeship and
training trust. The JATC may, however, establish joint subcommittees to meet specific
needs, such as residential or telecommunication apprenticeship. The JATC may also


                                       Page 24 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 34 of 55




establish a subcommittee to oversee an apprenticeship program within a specified area
of the jurisdiction covered by this agreement.

All subcommittee members shall be appointed, in writing, by the party they represent.
A subcommittee member may or may not be a member of the JATC.

Section 5.05 The JATC may select and employ a part-time or a full-time Training
Director and other support staff, as it deems necessary. In considering the qualification,
duties, and responsibilities of the Training Director, the JATC should review the Training
Director's Job Description provided by the NJATC. All employees of the JATC shall serve
at the pleasure and discretion of the JATC.

Section 5.06 To help ensure diversity of training, provide reasonable continuous
employment opportunities, and comply with apprenticeship rules and regulations, the
JATC, as the program sponsor, shall have full authority for issuing all job training
assignments and for transferring apprentices from one employer to another. The
employer shall cooperate in providing apprentices with needed work experiences. The
local union referral office shall be notified, in writing, of all job training assignments. If
the employer is unable to provide reasonable continuous employment for apprentices,
the JATC is to be so notified.

Section 5.07 All apprentices shall enter the program through the JATC as provided for
in the registered apprenticeship standards and selection procedures.
An apprentice may have their indenture canceled by the JATC at any time prior to
completion as stipulated in the registered standards. Time worked and accumulated in
apprenticeship shall not be considered for local union referral purposes until the
apprentice has satisfied all conditions of apprenticeship. Individuals terminated from
apprenticeship shall not be assigned to any job in any classification, or participate in any
related training, unless they are reinstated in apprenticeship as per the standards, or
they qualify through means other than apprenticeship, at some time in the future, but
no sooner than two years after their class has completed apprenticeship, and they have
gained related knowledge and job skills to warrant such classification.

Section 5.08 The JATC shall select and indenture a sufficient number of apprentices to
meet local manpower needs. The JATC is authorized to indenture the number of
apprentices necessary to meet the job site ratio as per Section 5.12.

Section 5.09 Though the JATC cannot guarantee any number of apprentices; if a
qualified employer requests an apprentice, the JATC shall make every effort to honor
the request. If unable to fill the request within ten (10) working days, the JATC shall
select and indenture the next available person from the active list of qualified
applicants. An active list of qualified applicants shall be maintained by the JATC as per
the selection procedures.


                                         Page 25 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 35 of 55




Section 5.10 To accommodate short-term needs when apprentices are unavailable,
the JATC shall assign unindentured workers who meet the basic qualification for
apprenticeship. Unindentured workers shall not remain employed if apprentices
become available for OJT assignment. Unindentured workers shall be used to meet job
site ratios except on wage and hour (prevailing wage) job sites.

Before being employed, the unindentured person must sign a letter of understanding
with the JATC and the employer - agreeing that they are not to accumulate more than
two thousand (2,000) hours as an unindentured, that they are subject to replacement
by indentured apprentices and that they are not to work on wage and hour (prevailing
wage) job sites.

Should an unindentured worker be selected for apprenticeship, the JATC will determine,
as provided for in the apprenticeship standards, if some credit for hours worked as an
unindentured will be applied toward the minimum OJT hours of apprenticeship.

The JATC may elect to offer voluntary related training to unindentured; such as Math
Review, English, Safety, Orientation/Awareness, Introduction to OSHA, First-Aid and
CPR. Participation shall be voluntary.

Section 5.11 The employer shall contribute to the local health and welfare plans and
to the National Electrical Benefit Fund (NEBF) on behalf of all apprentices and
unindentured. Contributions to other benefit plans may be addressed in other sections
of this agreement.

Section 5.12 Each job site shall be allowed a ratio of 1 apprentice for every 3
Journeyman Wiremen(man). The first person assigned to any job site shall be a
Journeyman Wireman.

A job site is considered to be the physical location where employees report for their
work assignments. The employer's shop (service center) is considered to be a separate,
single job site. All other physical locations where workers report for work are each
considered to be a single, separate job site.

Section 5.13 An apprentice is to be under the supervision of a Journeyman Wireman
at all times. This does not imply that the apprentice must always be in sight of a
Journeyman Wireman. Journeymen are not required to constantly watch the
apprentice. Supervision will not be of a nature that prevents the development of
responsibility and initiative. Work may be laid out by the employer's designated
supervisor or journeyman based on their evaluation of the apprentice's skills and ability
to perform the job tasks. Apprentices shall be permitted to perform job tasks in order
to develop job skills and trade competencies. Journeymen are permitted to leave the
immediate work area without being accompanied by the apprentice.


                                      Page 26 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 36 of 55




Apprentices who have satisfactorily completed the first four years of related classroom
training using the NJATC curriculum and accumulated a minimum of 6,500 hours of OJT
with satisfactory performance, shall be permitted to work alone on any job site and
receive work assignments in the same manner as a Journeyman Wireman.

An apprentice shall not be the first person assigned to a job site and apprentices shall
not supervise the work of others.

Section 5.14  Upon satisfactory completion of apprenticeship, the JATC shall issue all
graduating apprentices an appropriate diploma from the NJATC. The JATC shall
encourage each graduating apprentice to apply for college credit through the NJATC.
The JATC may also require each apprentice to acquire any electrical license required for
journeymen to work in the jurisdiction covered by this Agreement.

Section 5.15  The parties to this Agreement shall be bound by the Local Joint
Apprenticeship Training Trust Fund Agreement which shall conform to Section 302 of
the Labor-Management Relations Act of 1947 as amended, ERISA, and other applicable
regulations.

The Trustees authorized under this Trust Agreement are hereby empowered to
determine the reasonable value of any facilities, materials, or services furnished by
either party. All funds shall be handled and disbursed in accordance with the Trust
Agreement.

Section 5.16 All Employers subject to the terms of this Agreement shall contribute the
amount of funds specified by the parties signatory to the local apprenticeship and
training trust agreement. The current rate of contribution is 2% of the gross monthly
payroll. This sum shall be due the Trust Fund by the same date as is their payment to
the NEBF under the terms of the Restated Employees Benefit Agreement and Trust.




                                       Page 27 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 37 of 55




                                       ARTICLE VI
                                    FRINGE BENEFITS

NEBF:

Section 6.01    It is agreed that in accord with the Employees Benefit Agreement of the
National Electrical Benefit Fund ("NEBF"), as entered into between the National
Electrical Contractors Association and the International Brotherhood of Electrical
Workers on September 3, 1946, as amended, and now delineated as the Restated
Employees Benefit Agreement and Trust, that unless authorized otherwise by the NEBF
the individual Employer will forward monthly to the NEBF's designated local collection
agent an amount equal to 3% of the gross monthly labor payroll paid to, or accrued by,
the employees in this bargaining unit, and a completed payroll report prescribed by the
NEBF. The payment shall be made by check or draft and shall constitute a debt due and
owing to the NEBF on the last day of each calendar month, which may be recovered by
suit initiated by the NEBF or its assignee. The payment and the payroll report shall be
mailed to reach the office of the appropriate local collection agent not later than fifteen
(15) calendar days following the end of each calendar month.

The individual Employer hereby accepts, and agrees to be bound by, the Restated
Employees Benefit Agreement and Trust.

An individual Employer who fails to remit as provided above shall be additionally subject
to having his agreement terminated upon seventy-two (72) hours' notice in writing
being served by the Union, provided the individual Employer fails to show satisfactory
proof that the required payments have been paid to the appropriate local collection
agent.

The failure of an individual Employer to comply with the applicable provisions of the
Restated Employees Benefit Agreement and Trust shall also constitute a breach of this
Agreement.

Section 6.02   (a) Beginning 4/30/17, the Employer will contribute and forward to the
               Local Union 98 Zone 2 Health and Welfare Trust Fund an amount equal to
               32.48% of his gross monthly labor payroll.

Section 6.03   (a) Beginning 4/30/17the individual Employer will contribute and forward
               monthly to the Local Union 380 Pension Fund, an amount equal to
               $14.10, which he is obligated to pay to the employees in this bargaining
               unit and a completed payroll report prescribed by the Trustees.

               (b) The payment and payroll report will be mailed to reach the Trustees
               or their designated agent not later than the last day of each calendar
               month.

                                       Page 28 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 38 of 55




Section 6.04   (a) Beginning 4/30/17, the individual Employer will contribute and
               forward to the Local Union 98 Zone 2 Annuity Fund, an amount equal to
               8% of his gross monthly labor payroll, which he is obligated to pay to the
               employees in this bargaining unit, and a completed payroll report
               prescribed by the Trustees.

               (b) The payment and payroll report will be mailed to reach the Trustees
               of their designated agent not later than the last day of each calendar
               month.

Section 6.05  Individual Employers who fail to remit as provided in Sections 6.02 and
6.03 and 6.04 will be additionally subject to having this Agreement terminated upon
seventy-two (72) hours notice, in writing, being served by the Union, provided the
individual Employer fails to show satisfactory proof that the required payments have
been made.

Section 6.06   (a) The failure of an individual Employer to comply with the provisions of
               Sections 6.01, 6.02 and 6.03 and 6.04 will also constitute a breach of this
               labor Agreement. As a remedy for such a violation, the Labor-
               Management Committee and/or the Council on Industrial Relations for
               the Electrical Contracting Industry, as the case may be, are empowered,
               at the request of the Union, to require an Employer to pay into the
               affected Joint Trust Funds established under this Agreement any
               delinquent contributions to such Funds which have resulted from the
               violation.

               (b) If, as a result of violations of this Section, Funds to institute court
               action to enforce an award rendered in accordance with subsection (a)
               above, or to defend an action which seeks to vacate such award, the
               Employer will pay any accountant's or attorney's fees incurred by the
               Union and/or Fund Trustees, plus cost of the litigation, which have
               resulted from the bringing of such court action.

               (c) It is agreed that failure to pay wages, and/or other fringe benefits,
               without exception, as provided for in this Agreement by an individual
               Employer will be sufficient cause to having the temporary removal of
               electricians from such individual Employer, after receiving seventy-two
               (72) hours notice, in writing, by the Union, provided the individual
               Employer fails to show satisfactory proof that the required payments
               have been paid to the Local Employees' Benefit Board and the Local
               Union Benefit Funds.




                                       Page 29 of 43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 39 of 55




               (d) Contributions to the Local Union 98 Zone 2 Annuity Plan, Local Union
               98 Zone 2 Health & Welfare Plan, Local Union 380 Pension Fund,
               Apprentice Training Fund, and deduction for the Local Union 98 Zone 2
               Vacation Plan, shall be made in accordance with the applicable Trust
               document. All such contributions, as well as the working dues deduction,
               shall be sent to the designated depository. These payments must be
               received by or bear a U.S. Postal Service postmark the last day of the
               month following the month in which there was covered employment (the
               "due date"). All contributions or payments not received as stated herein
               shall be deemed delinquent and this delinquency shall result in the
               imposition of a ten percent (10%) penalty of the total contribution as well
               as interest at the l.R.S. rates, or portion thereof, of the total contribution
               until payment has been received.

               (e) Employers participating in the Automated Funds Collection Procedure
               prescribed by the Joint Funds Trustees are required to submit all
               necessary data in the prescribed manner no later than the eight (8th) day
               of the month following the month in which the work was performed.
               Payment must be made in the prescribed manner no later than five days
               after the due date.

Section 6.07      All amounts the Employer is required to pay pursuant to Sections 5.16
(J.A.T.C.), 6.01 (NEBF), 6.02 (Local 98 Zone 2 H&W Fund), 6.03 (Local 380 Pension Fund),
6.04 (Local 98 Zone 2 Annuity Fund), 6.06 (Delinquency Charges), 7.01 (NEIF), 7.02
(E.PA.E.C.A.F.), 8.03 (LMCC), 9.03 (NLMCC) and 9.04 (Delinquency Charges) including
amounts owed by Employer pursuant to the provisions of those Sections but not yet
paid, are and shall be considered as, assets of the respective Funds from the date on
which the hours or wages (whether worked or paid) for which the Employer is obligated
to pay contributions to the respective Funds accrue. The Employer shall not have any
right, title, or interest to any sum payable by the Employer to the Fund and title to all
such amounts, paid into and/or due and owing to the Fund pursuant to Sections 5.16,
6.01, 6.02, 6.03, 6.04, 6.06, 7.01, 7.02, 8.03, 9.03 and 9.04 shall be vested in the trustees
of the respective Fund. Further, Employer shall set aside in a segregated account funds
equal to the amount of its contributory obligation under Sections 5.16, 6.01, 6.02, 6.03,
6.04, 6.06, 7.01, 7.02, 8.03, 9.03 and 9.04 of this Agreement and such amounts shall be
deemed held in trust by the Employer for payment to the respective Funds and the
Employer is prohibited from using such amounts for its own purposes or for the benefit
of any other person.




                                        Page 30 of43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 40 of 55




                                   ARTICLE VII
                     NATIONAL ELECTRICAL INDUSTRY FUND (NEIF)

Section 7.01  Each individual Employer shall contribute an amount not to exceed one
percent (1%) nor less than .2 of 1% of the productive electrical payroll as determined by
each local Chapter and approved by the Trustees, with the following exclusions:

                       1) Twenty-five percent (25%) of all productive electrical payroll in
                          excess of 75,000 man-hours paid for electrical work in any one
                          Chapter area during any one calendar year but not exceeding
                          150,000 man hours.

                       2) One hundred percent (100%) of all productive electrical
                          payroll in excess of 150,000 man-hours paid for electrical work
                          in any one Chapter area during any one calendar year.

(Productive electrical payroll is defined as the total wages including overtime paid with
respect to all hours worked by all classes of electrical labor for which a rate is
established in the prevailing labor area where the business is transacted.)

Payment shall be forwarded monthly to the National Electrical Industry Fund in a form
and manner prescribed by the Trustees no later than fifteen (15) calendar days
following the last day of the month in which the labor was performed. Failure to do so
will be considered a breach of this Agreement on the part of the individual Employer.

Section 7.02    EASTERN PENNSYLVANIA ELECTRICAL CONTRACTOR ADMINISTRATIVE
FUND (E.PA.E.C.A.F.). Each Employer covered by this Agreement will contribute to the
E.PA.E.C.A.F. (1/2) of (1%) of their gross labor payroll (effective January 1, 1995) for all
work covered by this Agreement. The Fund will be administered solely by the
Association and will be utilized to pay for Management's costs of the labor contract
administration including negotiations, disputes and grievance representation and for
other administrative functions and expenses required of management, including service
on fringe benefit funds.

Further, from time to time it will be utilized for promotion of the electrical contracting
industry and the enhancement of labor relations in Eastern Pennsylvania.

No part of the funds collected under this trust will be used for any purpose which is held
to be in conflict with the interests of the International Brotherhood of Electrical Workers
and its Local Unions.

Payment will be forwarded monthly to the designated depository in a form and manner
prescribed by the trustees, no later than fifteen (15) calendar days following the last day


                                       Page 31of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 41 of 55




of the month in which labor was performed. Failure to do so will be considered a
breach of this Agreement by the individual Employer.

Enforcement for delinquent payments to the Fund will be the sole responsibility of the
Fund or the employers and not the Local Union.




                                     Page 32 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 42 of 55




                                     ARTICLE VIII
          LOCAL LABOR-MANAGEMENT COOPERATION COMMITTEE (LMCC)


Section 8.01   The parties agree to participate in a Labor-Management Cooperation
Fund, under authority of Section 6(b) of the Labor Management Cooperation Act of
1978, 29 U.S.C. §17S(a) and Section 302(c)(9) of the Labor Management Relations Act,
29 U.S.C. §186(c)(9). The purposes of this Fund include the following:

                     1) to improve communications between representatives of Labor
                     and Management;

                     2) to provide workers and employers with opportunities to study
                     and explore new and innovative joint approaches to achieving
                     organizational effectiveness;

                     3) to assist workers and employers in solving problems of mutual
                     concern not susceptible to resolution within the collective
                     bargaining process;

                     4) to study and explore ways of eliminating potential problems
                     which reduce the competitiveness and inhibit the economic
                     development of the electrical construction industry;

                     S) to sponsor programs which improve job security, enhance
                     economic and community development, and promote the general
                     welfare of the community and industry;

                     6) to engage in research and development programs concerning
                     various aspects of the industry, including, but not limited to, new
                     technologies, occupational safety and health, labor relations, and
                     new methods of improved production;

                     7) to engage in public education and other programs to expand
                     the economic development of the electrical construction industry;

                     8) to enhance the involvement of workers in making decisions
                     that affect their working lives; and,

                     9) to engage in any other lawful activities incidental or related to
                     the accomplishment of these purposes and goals.




                                     Page 33 of43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 43 of 55




Section 8.02 The Fund shall function in accordance with, and as provided in, its
Agreement and Declaration of Trust and any amendments thereto and any other of its
governing documents. Each Employer hereby accepts, agrees to be bound by, and shall
be entitled to participate in the LMCC, as provided in said Agreement and Declaration of
Trust.

Section 8.03    Each employer shall contribute $.25 per hour. Payment shall be
forwarded monthly, in a form and manner prescribed by the Trustees, no later than
fifteen (15) calendar days following the last day of the month in which the labor was
performed. The Penn-Del-Jersey Chapter, NECA, or its designee, shall be the collection
agent for this Fund.

Section 8.04 If an Employer fails to make the required contributions to the Fund, the
Trustees shall have the right to take whatever steps are necessary to secure compliance.
In the event the Employer is in default, the Employer shall be liable for a sum equal to
15% of the delinquent payment, but not less than the sum of twenty dollars ($20), for
each month payment of contributions is delinquent to the Fund, such amount being
liquidated damages, and not a penalty, reflecting the reasonable damages incurred by
the Fund due to the delinquency of the payments. Such amount shall be added to and
become a part of the contributions due and payable, and the whole amount due shall
bear interest at the rate of ten percent (10%) per annum until paid. The Employer shall
also be liable for all costs of collecting the payment together with attorneys' fees.




                                     Page 34 of43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 44 of 55




                             ARTICLE IX
       NATIONAL LABOR-MANAGEMENT COOPERATION COMMITTEE (NLMCC)

Section 9.01 The parties agree to participate in the NECA-IBEW National Labor-
Management Cooperation Fund, under authority of Section 6(b) of the Labor
Management Cooperation Act of 1978, 29 U.S.C. §175(a) and Section 302(c)(9) of the
Labor Management Relations Act, 29 U.S.C. §186(c)(9). The purposes of this Fund
include the following:

                     1) to improve communication between representatives of labor
                     and management;

                     2) to provide workers and employers with opportunities to study
                     and explore new and innovative joint approaches to achieving
                     organization effectiveness;

                     3) to assist worker and employers in solving problems of mutual
                     concern not susceptible to resolution within the collective
                     bargaining process;

                     4) to study and explore ways of eliminating potential problems
                     which reduce the competitiveness and inhibit the economic
                     development of the electrical construction industry;

                     5) to sponsor programs which improve job security, enhance
                     economic and community development, and promote the general
                     welfare of the community and the industry;

                     6) to encourage and support the initiation and operation of
                     similarly constituted local labor-management cooperation
                     committees;

                     7) to engage in research and development programs concerning
                     various aspects of the industry, including, but not limited to, new
                     technologies, occupational safety and health, labor relations, and
                     new methods of improved production;

                     8) to engage in public education and other programs to expand
                     the economic development of the electrical construction industry;

                     9) to enhance the involvement of workers in making decisions
                     that affect their working lives; and




                                     Page 35 of 43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 45 of 55




                      10) to engage in any other lawful activities incidental or related to
                      the accomplishment of these purposes and goals.

Section 9.02 The Fund shall function in accordance with, and as provided in, its
Agreement and Declaration of Trust, and any amendments thereto and any other of its
governing documents. Each Employer hereby accepts, agrees to be bound by, and shall
be entitled to participate in the NLMCC, as provided in said Agreement and Declaration
of Trust.

Section 9.03 Each employer shall contribute one cent (lC) per hour worked under this
Agreement up to a maximum of 150,000 hours per year. Payment shall be forwarded
monthly, in a form and manner prescribed by the Trustees, no later than fifteen (15)
calendar days following the last day of the month in which the labor was performed.
Penn-Del-Jersey Chapter, NECA, or its designee, shall be the collection agent for this
Fund.

Section 9.04    If an Employer fails to make the required contributions to the Fund, the
Trustees shall have the right to take whatever steps are necessary to secure compliance.
In the event the Employer is in default, the Employer shall be liable for a sum equal to
15% of the delinquent payment, but not less than the sum of twenty dollars ($20), for
each month payment of contributions is delinquent to the Fund, such amount being
liquidated damages, and not a penalty, reflecting the reasonable damages incurred by
the Fund due to the delinquency of the payments. Such amount shall be added to and
become a part of the contributions due and payable, and the whole amount due shall
bear interest at the rate of ten percent (10%) per annum until paid. The Employer shall
also be liable for all costs of collecting the payment together with attorneys' fees.




                                      Page 36 of43
..       Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 46 of 55




                                              ARTICLE X
                                               SAFETY

     Section 10.01 The Labor Management Committee will serve as the Safety Committee.
     The duties of this Committee will be to develop and recommend safe work rules that are
     equal to or greater than, the Standards of Construction as established by the
     Occupational Safety and Health Act of 1970, or other applicable Federal or State laws.
     Any proposed changes or revisions in these safe work rules will be included in this
     Agreement.

     Section 10.02 This Committee will meet at least once each quarter and also when called
     by the Chairman or when called by a majority of the current Committee members.
     Meetings to become a part of the regular monthly Labor Management Committee
     meetings.

     Section 10.03 Two employees will work together on all energized circuits of 440 Volts
     AC or 250 Volts DC, or respective higher voltages.

     Section 10.04 Employees will not be required to work on wires or cables when the
     difference in potentials is over 200 Volts between any two conductors or between any
     conductor or ground. In no case will employees be required to work on energized
     cables carrying in excess of 480 Volt circuit.

     Section 10.05 No employees will be compelled to use a powder actuated tool. Only
     qualified employees will be permitted to use power actuated tools. (Valid licenses.)

     Section 10.06 The Employer will furnish hard hats when such are required and will also
     furnish proper individual protective gear to workmen engaged in burning and welding
     operations.

     Section 10.07 The safe work practices that are in effect on customer's properties which
     are more stringent than those in this Agreement will apply to work performed on that
     property under the terms of this Agreement.

     Section 10.08 It is the Employer's exclusive responsibility to insure the safety of its
     employees and their compliance with these safety rules and standards.

     Section 10.09 Employees failing to cooperate and who do not use protective gear that
     is furnished will be terminated by the contractor or the contractor's representative on
     the job.




                                            Page 37 of 43
    Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 47 of 55




                                      ARTICLE XI
                                   SUBSTANCE ABUSE

Section 11.01 The dangers and costs that alcohol and other chemical abuses can create
in the electrical contracting industry in terms of safety and productivity are significant.
The parties to this Agreement resolve to combat chemical abuse in any form and agree
that, to be effective, programs to eliminate substance abuse and impairment should
contain a strong rehabilitation component. The local parties recognize that the
implementation of a drug and alcohol policy and program must be subject to all
applicable federal, state, and local laws and regulations. Such policies and programs
must also be administered in accordance with accepted scientific principles, and must
incorporate procedural safeguards to ensure fairness in application and protection of
legitimate interests of privacy and confidentiality. To provide a drug-free workforce for
the Electrical Construction Industry, each IBEW local union and NECA chapter shall
implement an area-wide Substance Abuse Testing Policy. The policy shall include
minimum standards as required by the IBEW and NECA. Should any of the required
minimum standards fail to comply with federal, state, and/or local laws and regulations,
they shall be modified by the local union and chapter to meet the requirements of those
laws and regulations.




                                       Page 38of43
..       Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 48 of 55




                                           ARTICLE XII
                                       CODE OF EXCELLENCE

     Section 12.01 The parties to this agreement recognize that to meet the needs of our
     customers, both employer and employee must meet the highest levels of performance,
     professionalism, and productivity. The Code of Excellence has proven to be a vital
     element in meeting the customers' expectations. Therefore each IBEW local union and
     NECA chapter shall implement a Code of Excellence Program. The program shall include
     minimum standards as required by the IBEW and NECA.

     The Code of Excellence is a program designed to bring out the best in our construction
     members and demonstrates to our customer that IBEW members:
            • Perform the highest quality and quantity of work
            • Utilize their skills and abilities to the maximum
            • Exercise safe and productive work practices
     The Code of Excellence is not only about an IBEW job built right the first time, on
     schedule and under budget; it is also about pride in IBEW membership and
     craftsmanship and leaving a lasting impression of quality workmanship with the
     customer ... thus, prompting him to again employ the IBEW on future projects. The
     Code of Excellence program is also a means to build and project positive attitudes about
     who we are and the work we do ... on and off the job

     Local Union training with respect to the Code of Excellence program may be facilitated
     by an International Representative but, regardless of delivery method or by whom, the
     Code of Excellence program training is to convey a strong message that IBEW
     construction members will:

              Come to work on time, fit for duty and ready to work.
              Obey recognized customer and employer work rules.
              Demonstrate zero tolerance for alcohol and substance abuse.
              Exercise proper safety, health and sanitation practices.

              Own up to '8 for 8' and be on the job unless otherwise allowed or authorized to
     leave.
              Follow safe, reasonable and legitimate management directives.

              Encourage respect for the customer's rights and property, as well as for others.
             exercise the skills and abilities of the trade.
              Care for tools and equipment provided by the employer.
              Eliminate waste and other forms of property destruction, including graffiti.
              Limit lunch and break times to allocated periods; adhere to established start and
     quit times.
              Leave inappropriate behavior to those of lesser knowledge.
              Employ the proper tool for the job and maintain personal tool responsibilities.

                                            Page 39 of 43
   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 49 of 55




      Not solicit funds or sell merchandise without the Business Manager's approval.
      Curtail idle time or pursuit of personal business during work hours, including cell
phone use.
      Expel job disruptions and refuse to engage in slowdowns or activities designed to
      extend the job or create overtime or any other conduct that conduct that would
      case the IBEW in a bad light.




                                     Page 40 of43
..       Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 50 of 55




                                       SEPARABILITY CLAUSE

     Should any provision of this Agreement be declared illegal by any court of competent
     jurisdiction, such provisions shall immediately become null and void, leaving the
     remainder of the Agreement in full force and effect and the parties shall, thereupon,
     seek to negotiate substitute provisions which are in conformity with the applicable laws.

     Signed for:

     Norristown Division                           Local Union 98 Zone 2, IBEW
     Penn-Del-Jersey Chapter, N.E.C.A.             AFL-CIO



     Steve Bolef                                   John J. Dougherty, Business Manager.



     Frank Holleran                                Brian Burrows, President



     Jeffrey Scarpello, Executive Director




                                             Page 41 of43
      Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 51 of 55




                                INDIVIDUAL LEITER OF ASSENT-A

In signing this letter of assent, the undersigned firm does hereby authorize the Philadelphia
Division, Penn-Del-Jersey Chapter, N.E.C.A. as its collective bargaining representative for all
matters contained in or pertaining to the current and any subsequent approved Inside
Commercial labor agreement between the Philadelphia Division, Penn-Del-Jersey Chapter,
N.E.C.A. and Local Union 98, l.B.E.W. In doing so, the undersigned firm agrees to comply with,
and be bound by, all ofthe terms and conditions contained in said current and subsequent
approved labor agreements. This authorization, in compliance with the current approved labor
agreement, shall become effective on the _ _day of                      20_. It shall remain in
effect until terminated by the undersigned Employer giving written notice to the Philadelphia
Division, Penn-Del-Jersey Chapter, N.E.C.A. and to the Local Union at least one hundred fifty
(150) days prior to the then current anniversary date of the applicable approved labor
agreement.

The Employer agrees that if a majority of its Employees authorizes the Local Union to represent
them in collective bargaining, the Employer will recognize the Local Union as the NLRA Section 9
(a) collective bargaining agent for all employees performing electrical construction work within
the jurisdiction of the Local Union on all present and future jobsites.

In accordance with Orders issued by the United States District Court for the District of Maryland
on October 10, 1980, in Civil Action HM-77-1302, ifthe undersigned Employer is not a member
of the National Electrical Contractors Association, this letter of assent shall not bind the parties
to any provision in the above-mentioned agreement requiring payment into the National
Electrical Industry Fund, unless the above Orders of Court shall be stayed, reversed on appeal, or
otherwise nullified.

           SUBJECT TO THE APPROVAL OF THE INTERNATIONAL PRESIDENT-1.B.E.W.

Firm:



                                   SIGNED FOR THE EMPLOYER

By:

Title:

Date:



                             SIGNED FOR LOCAL UNION 98, 1.B.E.W.

By:

Title:




                                          Page 42 of 43
. ..   .   Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 52 of 55




                         LEAVE BLANK
                   FOR STAPLED IN RATE SHEET




                                     Page 43 of43
                     Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 53 of 55



                                                                 LETTER OF ASSENT - A
In signing this letter of assent, the undersigned firm does herby authorize• PENN-DEL-JERSEY CHAPTER N .E.C.A.
as its collective bargaining representative for all matters contained in or pertaining to the current and any subsequent

approvedl ~IN~S=ID~E~---- · - - - - - - - - - - - - - - - - - - labor agreement between the
1   PENN-DEL-JERSEY CHAPTER N.E.C.A.                                                     and Local Union3      03 80         ,IBEW.
In doing so, the undersigned firm agrees to comply with, and be bound by, all of the provisions contained in said current and subsequent
approved labor agreements. This authorization, in compliance with the current approved labor agreement, shall become effective

on thei """1-"-lT-==H"--- day of JUN~E_ _ _ _ _ __                     ) 2009
It shall remain in effect until terminated by the undersigned employer giving written notice to the
1   PENN-DEL-JERSEY CHAPTER N.E.C.A.                                                        and to the Local Union at least one hundred fifty (150)
days prior to the then current anniversary date of the applicable approved labor agreement.

   The Employer agrees that if a majority of its employees authorize the Local Union to represent them in collective
bargaining, the Employer will recognize the Local Union as the NLRA Section 9( a) collective bargaining agent for all
employees performing electrical construction work within the jurisdiction of the Local Union on all present and future
jobsites.
   In accordance with Orders issued by the United States District Court for the District of Maryland on October 10, 1980,
in Civil Action HM-77-1302, if the undersigned employer is not a member of the National Electrical Contractors Association, this letter of
assent shall not bind the parties to any provision in the above-mentioned agreement requiring payment into the National Electrical Industry
Fund, unless the above Orders of Court shall be stayed, reversed on appeal, or otherwise nullified.

SUBJECT TO THE APPROVAL OF THE INTERNATIONAL PRESIDENT, IBEW
MBR CONSTRUCTION SERVICES, INC.
s Name of Firm
P.O. BOX 14775 - EXCELSIOR INDUSTRJAL PARK
    Street Address/P.O. Box Number
READING, PA 19612
    City, Stale (Abbr.) Zip Code
6   Federal Employer Identification No.: _2_0_-1_2_6_7_9_5_9_______




TITLE/DATE            C/Fo                                                           TITLE/DATE BUSINESS MANAGER 06-11-2009

                                      INSTRUCTIONS (All Items !!lUS1 be completed in order for assent to be processed),
1 NAME OF CHAPTER OR ASSOCIATION                                                'EMPLOYER'S NAME & ADDRESS
   .Insert full name ofNECA Chapter or Contractors Association involved.          Print or type Company name & address.
2 TYPEOFAGREEMENT

  Insert type of agreement. Example: Inside, Outside Utility, Outside           6
                                                                                    FEDERAL EMPLOYER IDENTIFICATION NO.
  Commercial, Outside Telephone, Residenlial, Motor Shop, Sign, Tree                Insert the identification number which must appear on all forms filed
  Trimming, etc. The Local Union must obtain a separate assent to each              by the employer with the Internal Revenue Service.
  agreement the employer is assenting to.
3 LOCAL UNION                                                                   7   SIGNATURES
  Insert Local Union Number.                                                    8   SIGNER'S NAME
4 EFFECTIVE DATE                                                                    Print or type the name of the person signing the Letter of Assent.
  Insert date that the assent for this employer becomes effective. Do not           International Office copy must contain actual signatures-not repro-
  use agreement date unless that is to be the effective date of this Assent.        duced-of a Company representative as well as a Local Union officer.

A MINIMUM OF FIVE COPIES OF THE JO!l\1 SIGNED ASSENTS MUST BE SENT TO THE INTERNATIONAL OFFICE FOR PROCESSING.
AFTER APPROVAL, THE INTERNATIONAL OFFICE WILL RETAIN ONE COPY FOR OUR FILES, FORWARD ONE COPY TO TIIE IBEW
DISTRICT VICE PRESIDENT AND RETURN TIIREE COPIES TO THE LOCAL UNION OFFICE. THE LOCALUNION SfIALL RETAIN ONE
COPY FOR THEIR FILES AND PROVIDE ONE COPY TO THE SIGNATORY EMPLOYER AND ONE COPY TO THE LOCAL NECA CHAPTER.


!BEW.FORM 302 REV. 9/01
Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 54 of 55




                    Exhibit B
              Case 5:19-cv-01413-JFL Document 1 Filed 04/03/19 Page 55 of 55


                                                                                 CLEARY, JOSEM & TRIG IAN! LLP

      CLEARY,                                                                           Constitution Place
                                                                                   325 Chestnut Street, Suite 200
                                                                                      Philadelphia, PA 19106
       }OSEM &                                                                             215.735.9099
                                                                                        Fax: 215.640.3201
        TRI GIAN I                                                                         www.cjtlaw.org
                                                                                      E-Mail: labor@cjtlaw.org
                                                                                                  ~93

     Jeremy E. Meyer
     jmeyer@cjtlaw.org
     Admitted in PA& NJ

     July 17, 2018

     MBR Construction Services, Inc.
     307 June Avenue
     Blandon, PA 19510

              Re:    IBEW Local 98 Benefit Plans
                     MBR Construction Services, Inc.

     To Whom It May Concern:

     This office represents the IBEW Local 98 Benefit Plans (the "Funds"). As you know, pursuant to
     a collective bargaining agreement, MBR Construction Services, Inc. (the "Company") is
     obligated to contribute to the Plans on a monthly basis. Contributions that are not submitted by
     the last day of the month following the reporting month accrue interest on a daily basis and
     liquidated damages equal to 10% of the principal delinquent amount.

     It has come to my attention that the Company made only a partial payment towards it March
     2018 contribution to the Funds. A principal delinquency of $37,982.58 remains for that month,
     which has accrued $1.911.70 in interest, and $5,207.24 in liquidated damages for a total of
     $45,089.81 due. If you have not paid that amount, you must do so immediately. Submit your
     payment to: Attn: Janice Noble, IBEW Local Union No. 98 Benefit Fund Office, c/o Frank M.
     Vaccaro & Assoc., 1719 Spring Garden Street, Philadelphia, PA 19130.

     If the Funds do not receive full payment within twenty (20) days from the date of this letter, the
     Funds reserve the right take such necessary legal action to collect the amounts owed. If a lawsuit
     is filed, the Plans will ask the Court to award not only the outstanding interest and liquidated
     damages, but also attorneys' fees and the costs of litigation. See 29 U.S.C. §l 132(g)(2)(D).

      We sincerely hope that such legal action will not be necessary and ask that you immediately
      respond to this letter. Should you have any questions, please contact the undersigned.


      Si~c. ~.rr~~
     4 /;//              ~_:;:2-
/ / fERErMY E.       ~£1(
r/   ccc:     Kristma Kaulinis (by email)




                     New Jersey Office   +   127 Maple Avenue   +   Red Bank, NJ 07701   +   609.407.0222
